Citation Nr: 1415544	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-20 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertriglyceridemia, also claimed as secondary to service-connected disability of the left knee with residual scar.  

2.  Entitlement to service connection for elevated glucose. 

3.  Entitlement to service connection for obesity, claimed as secondary to service-connected left knee disorder. 

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for osteoarthritis.  

6.  Entitlement to service connection for spine conditions, claims as lumbar spine, cervical strain and cervalgia with neurological manifestations, also claimed as secondary to service-connected left knee disorder.   

7.  Entitlement to service connection for right knee chondromalacia, claimed as secondary to service-connected disability.  

8.  Entitlement to service connection for a right clavicle disorder, to include as secondary to service-connected disability.  

9.  Entitlement to an initial disability evaluation in excess of 10 percent for tinnitus.  

10.  Entitlement to a compensable disability evaluation for bilateral hearing loss disability.  

11.  Entitlement to an increased disability for residuals of a left clavicle fracture, currently rated as 10 percent disabling.  

12.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the left patellofemoral compartment. 

13.  Entitlement to an evaluation in excess of 20 percent for residuals of left knee injury with residual scar, currently rated as 20 percent disabling.  

14.  Entitlement to an increased disability evaluation for a right finger injury with residual scar, currently rated as 10 percent disabling.  

15.  Entitlement to an increased (compensable) disability evaluation for residuals of a fracture of the left second rib.  

16.  Entitlement to an effective date earlier than October 23, 2009, for the grant of service connection and assignment of a 10 percent disability evaluation for bilateral tinnitus.  

17.  Entitlement to an effective date earlier than February 18, 2009, for the grant of service connection and the assignment of a 10 percent disability evaluation for degenerative joint disease of the left patellofemoral compartment.

18.  Entitlement to an effective date earlier than June 24, 2009, for the assignment of a 10 percent disability evaluation for residuals of a left clavicle fracture.  

19.  Whether the RO committed clear and unmistakable error (CUE) in an August 28, 1995 rating determination which granted service connection for a left knee injury with residual scar; a right middle finger injury with residual scar; bilateral hearing loss; a left clavicle fracture; and for residuals of a left second rib fracture, and assigned 20 percent, 10 percent, noncompensable, noncompensable, and noncompensable disability evaluations, respectively.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service from October 1985 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The issues of entitlement to service connection for obesity, claimed as secondary to service-connected left knee disorder; hypertension; osteoarthritis; lumbar spine, cervical strain and cervalgia with neurological manifestations, also claimed as secondary to service-connected left knee disorder; right knee chondromalacia, claimed as secondary to service-connected disability; and right clavicle disorder, to include as secondary to service-connected disability; the issue of an increased (compensable) disability evaluation for residuals of a fracture of the left second rib and the issues of entitlement to an effective date earlier than October 23, 2009, for the grant of service connection and assignment of a 10 percent disability evaluation for bilateral tinnitus; entitlement to an effective date earlier than February 18, 2009, for the grant of service connection and the assignment of a 10 percent disability evaluation for degenerative joint disease of the left patellofemoral compartment; and entitlement to an effective date earlier than June 24, 2009, for the assignment of a 10 percent disability evaluation for residuals of a left clavicle fracture are remanded to the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertriglyceridemia is not a disability for VA benefits purposes.

2.  Elevated glucose is not a disability for VA purposes.

3.  The Veteran has been shown to have no less than level I hearing in either ear during the course of this appeal.

4.  The Veteran has a 10 percent rating for his bilateral tinnitus, which is the highest possible schedular rating for this condition; and, as a matter of law, separate 10 percent ratings are not assignable for tinnitus in each ear. 

5.  The Veteran has between 170 and 180 degrees flexion and abduction in the left (minor) shoulder with objective evidence of pain with range of motion testing; no additional limitations of range of motion or function due to pain; and no ankylosis, malunion, non-union, or dislocation of the humerus or clavicle.

6.  The Veteran's service-connected right middle finger injury with residual scar is rated at the maximum allowable disability rating for ankylosis or limitation of motion of the middle finger; scarring of this finger is shown to be superficial and stable, not painful, less than six inches in total area, and does not cause additional limitation of motion or limitation of function.

7.  The Veteran's service-connected left knee disorder results in episodes of pain, and effusion, the weight of the evidence does not demonstrate subluxation or lateral instability. 

8.  The Veteran's service-connected left knee compartmental degenerative joint disease is manifested by noncompensable limitation of flexion as well as arthritis.

9.  In the rating decision of August 28, 1995, which granted service connection for a left knee injury with residual scar, a right middle finger injury with residual scar; bilateral hearing loss; a left clavicle fracture; and residuals of a left second rib fracture and assigned 20 percent, 10 percent, noncompensable, noncompensable, and noncompensable disability evaluations, respectively, the RO considered the correct evidence, laws, and regulations as they then existed. 

10.  The RO's August 28, 1995, decision did not involve undebatable error that would have led to a materially different outcome.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertriglyceridemia are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002) 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for elevated glucose are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002) 38 C.F.R. § 3.303 (2013).

3.  The criteria for an increased (compensable) rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2013).

4.  The claim for an initial schedular rating higher than 10 percent for bilateral tinnitus is without legal merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2013). 

5.  The criteria for an evaluation in excess of 10 percent for residuals of fracture of the left (minor) clavicle have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2013).

6.  The criteria for an evaluation for in excess of 10 percent for a right middle finger injury with residual scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§§ 3.321 (b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, 4.119, Diagnostic Codes 5226 7801-05 (2013).

7.  The criteria for an evaluation in excess of 20 percent for the Veteran's left knee disorder based upon episodes of pain and effusion as well as lateral instability and subluxation have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5257, 5258 (2013).

8.  The criteria for a separate rating in excess of 10 percent for degenerative joint disease of the left patellofemoral compartment based on limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5003, 5010, 5260, 5261 (2013).

9.  The August 28, 1995 rating determination, insofar as it granted service connection for a left knee injury with residual scar; a right middle finger injury with residual scar; bilateral hearing loss; a left clavicle fracture; and residuals of a left second rib fracture and assigned 20 percent, 10 percent, noncompensable, noncompensable, and noncompensable disability evaluations, respectively, does not contain CUE.  38 U.S.C.A. §§ 5101, 5109A, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.105(a), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the claims of service connection for elevated glucose and hypertriglyceridemia and the issues for higher evaluations for left clavicle fracture, left knee disorder, right middle finger injury, and bilateral hearing loss, a VCAA notice letter sent in September 2009 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information on disability ratings and effective dates required by Dingess. 

As it relates to the tinnitus claim, because the Veteran's appeal arises from his disagreement with the initial rating following the grant of service connection no additional notice is required.  The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service and VA, have been obtained and associated with the record.  No other relevant records have been identified. 

As it relates to the claimed left knee disorder, the Veteran was afforded VA examinations in November 2009, August 2012, and November 2013.  These examinations provided a detailed history and sufficient information to properly rate the Veteran's claim for his left knee disorder.  

As it relates to the claimed left clavicle fracture and right middle finger disorder, the Veteran was afforded VA examinations in November 2009 and August 2012.  These examinations provided a detailed history and sufficient information to properly rate the Veteran's claims for his left clavicle fracture and right middle finger disorder.  

As it relates to the bilateral hearing loss claim, the Veteran was afforded VA examinations in October 2009 and September 2012.  These examinations provided a detailed history and sufficient information to properly rate the Veteran's claim for his bilateral hearing loss disability.  

As it relates to the tinnitus claim, Veteran was afforded VA examinations in October 2009 and September 2012.  These examinations provided a detailed history and sufficient information to properly rate the Veteran's claim for his tinnitus.  

Regarding the claims for service connection for elevated glucose and hypertriglyceridemia, as will be discussed in the analysis below, these claims will be denied due to lack of legal merit under the law.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 

As to the issue of whether clear and unmistakable error was committed in the August 1995 rating determination, the Board finds that the VCAA is not applicable to the claim of CUE in the prior rating decision, as a matter of law.  The Court has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by him.  He also had the opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West  2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Hypertriglyceridemia and elevated glucose are not "chronic diseases" listed under 38 C.F.R. § 3.309(a) and thus, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hypertriglyceridemia and Elevated Glucose

Hypertriglyceridemia is defined as excess of triglycerides in the blood.  See Dorland's Illustrated Medical Dictionary 800 (27th ed. 1988).  

While the evidence shows the Veteran has a history of elevated triglycerides and elevated glucose, such findings are not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a); 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, elevated cholesterol and elevated glucose are actually laboratory results and are not, in and of themselves, disabilities). 

The term "disability," as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for diseases or injuries that have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; Allen, 7 Vet. App. at 448.  The weight of the lay and medical evidence does not show that the Veteran's hypertriglyceridemia or elevated glucose has resulted in a disability.  

In sum, the Board concludes that hypertriglyceridemia and elevated glucose readings are merely laboratory findings, and not a "disability" for which VA compensation benefits may be awarded.  Accordingly, service connection for hypertriglyceridemia and elevated glucose readings is not warranted.  As such, the preponderance of the evidence is against the claim for service connection for hypertriglyceridemia and elevated glucose readings and the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board recognizes that the Veteran himself is of the opinion that the above laboratory findings are symptomatic of recognized disabilities, which are causally related to one or more of his periods of qualifying active service.  While a layperson, the Veteran is competent to give a history of elevated levels of glucose and triglycerides.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Significantly, however, the Veteran has not demonstrated that he has the requisite expertise to comment on complex medical issues, such as the underlying disease pathology and etiology of the laboratory findings at issue in this appeal.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to speak as to diagnosis or etiology except in limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.). Therefore, his assertions, standing alone, are insufficient to identify the diagnoses, if any, which account for such findings and the relationships, if any, which exist between those diagnoses and his active service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).


Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Hearing Loss

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

A compensable evaluation of 10 percent is assigned where hearing in the better ear is I and hearing in the worse ear is X or XI; where hearing in the better ear is II, and hearing in the worse ear is V to XI; where hearing in the better ear is III and hearing in the worse ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear is IV or V.  Id. 

The Veteran was afforded a VA examination in October 2009.  Audiological evaluation revealed the Veteran to have decibel level readings of 15, 10, 40, and 45 in the right ear, and 10, 10, 35 and 45 in the left ear, at 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 100 percent in the right and left ear.  

The examiner stated that the audiological tests for the right ear revealed normal hearing sensitivity from 250 to 2000 Hertz, and mild to moderate sensorineural hearing loss from 3000 Hertz.  As it related to the left ear, the examiner indicated that the Veteran had normal hearing sensitivity from 250 to 2000 Hertz, sloping to mild hearing loss from 3000 Hertz. 

The Veteran was afforded an additional VA audiological examination in September 2012.  Audiological evaluation revealed the Veteran to have decibel level readings of 10, 15, 50, and 55 in the right ear, and 15, 15, 35 and 55 in the left ear, at 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 94 percent in the right and left ear.  

As to impact on functional ability, the Veteran reported having difficulty understanding phone conversations.  The examiner rendered a diagnosis of bilateral sensorineural hearing loss.  

As to the above VA examination results, the Board notes, based upon the findings reported above, that the Veteran did not meet the criteria for a special exception in that the decibel level readings did not demonstrate a decibel level reading of 70 or greater in the right ear at 2000 Hertz.  

With regard the October 2009 VA examination using Table VI, for the right ear, level I hearing was demonstrated based upon the average decibel level reading of 28 when combined with the speech discrimination score of 100 percent.  For the left ear, level I hearing was also demonstrated based upon the average decibel level reading of 25 with speech discrimination score of 100 percent.  Therefore, no more than an noncompensable disability evaluation is warranted for bilateral hearing loss. 

With regard the September 2012 VA examination using Table VI, for the right ear, level I hearing was demonstrated based upon the average decibel level reading of 33 when combined with the speech discrimination score of 94 percent.  For the left ear, level I hearing was also demonstrated based upon the average decibel level reading of 30 with speech discrimination score of 94 percent.  Therefore, no more than a noncompensable disability evaluation is warranted for bilateral hearing loss.

Although the VA examination and treatment records show that the Veteran clearly has hearing loss, the audiometric test results do not support entitlement to an increased evaluation for bilateral hearing impairment.  The Board has reviewed all the medical records in the claims file and found that there is no evidence related to hearing loss that supports a higher rating.

The September 2012 VA audiological examiner addressed the functional effect of the Veteran's hearing loss by noting that the Veteran reported difficulty understanding phone conversations.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

A VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  Martinak v. Nicholson, 21 Vet. App. 447   (2007).  The Veteran himself did not elaborate on any further functional impairment caused by his bilateral hearing loss not captured by the examinations. 

The Veteran's contentions presented on appeal have been accorded due consideration; however, the Board concludes that the recent medical findings discussed above are more probative of the current level of disability.

Thus, the criteria for a compensable disability schedular evaluation is not warranted.  In making these schedular determinations, the Board notes that the Veteran's lay assertions of decreased hearing are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349   (1992). 

Tinnitus

38 C.F.R. § 4.87, Diagnostic Code 6260 provides for a 10 percent evaluation for recurrent tinnitus.  Note 1 to Diagnostic Code 6260 states that a separate evaluation of 10 percent may be assigned for recurrent tinnitus, for combination with the evaluations of disabilities under Diagnostic Codes 6100, 6200, 6204 or other diagnostic codes, except when tinnitus supports an evaluation under one of those diagnostic codes.  Note 2 provides that only a single evaluation will be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Note 3 provides that objective tinnitus is not to be rated under Diagnostic Code 6260 but is evaluated as part of the underlying condition causing it.  Note 3 also states that objective is that in which the sound is audible to other people and has a definable cause that may or may not be pathologic.

Since the Veteran has been in receipt of the highest schedular rating possible for tinnitus, there is no possibility of assigning staged ratings within the holding in Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 


Left Clavicle Fracture

The Veteran is service connected for disability of his left (minor) shoulder, which has been assigned a 10 percent disability evaluation. 

Diagnostic Code 5200 assigns a 20 percent evaluation for favorable ankylosis of the scapulohumeral articulation of the minor arm with abduction 60 degrees, where the individual can reach his mouth and head; a 30 percent evaluation for intermediate ankylosis of the minor arm between favorable and unfavorable; and a 40 percent evaluation for unfavorable ankylosis of the minor arm with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a , Diagnostic Code 5200 (2013). 

Limitation of motion for the shoulder in this case may be rated under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a  (2013).  Diagnostic Code 5201 assigns a 20 percent evaluation for limitation of motion of the minor arm to shoulder level, and a 30 percent evaluation for limitation of the minor arm to 25 degrees to the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013); see also 38 C.F.R. § 4.71a Plate I (2013). 

Diagnostic Code 5203 contemplates impairment of the clavicle or scapula.  A 20 percent evaluation is assigned for nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2013).  A 20 percent evaluation is the maximum available under Diagnostic Code 5203.  Id.

As it relates to the left shoulder, the codes overlap in that some form of movement is contemplated with regard to each applicable code.  Thus, the Veteran will be rated under the most appropriate code to determine if an increased disability evaluation is warranted.

In conjunction with his claim for an increased evaluation, the Veteran was afforded a VA examination in November 2009.  At the time of the examination, the Veteran complained of a small bump on the clavicle.  He also complained of pain in the proximal 1/3 of the left clavicle.  There was no history of further injury or trauma.  The Veteran did not notice any swelling and there was no radiation of pain.  There was also no redness, heat, clicking or popping.  Activities of daily living were not affected.  His job was not affected and he had no flare-ups which incapacitated him.  He did use any braces or orthopedic devices and he did not take any medications.  

Physical examination showed tenderness to palpation along the proximal 1/3 of the left clavicle.  There was slight prominence to the left clavicle.  There was no swelling and no movement within bone.  There was also no evidence of malunion or nonunion.  The clavicle did not affect shoulder motion.  Forward flexion and abduction were from 0 to 180 degrees.  External and internal rotation were to 90 degrees.  The Veteran did not exhibit any increased pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion.  A diagnosis of left clavicle fracture was rendered.  

The Veteran was afforded an additional VA examination in August 2012.  Flexion and abduction were from 0 to 170 degrees with pain at 170 degrees, with no change with repetitive motion.  The Veteran was noted to have no functional loss or impairment from the shoulder.  There was also no localized tenderness or pain on palpation.  Muscle strength was 5/5.  There was no ankylosis present.  There were also no findings of recurrent dislocation or any other impairment of the clavicle, to include malunion.  The examiner indicated that the Veteran had a slight deformity of the clavicle which was consistent with a history of previous fracture.  He noted that it was completely healed without significant displacement and that the adjacent acromioclavicular and sternoclavicular joints appeared normal.  

During the current increased rating appeal, the evidence does not show nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula to warrant a rating under Diagnostic Code 5203.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2013).  VA x-rays do not reflect nonunion or dislocation in the clavicle or scapula, nor was any nonunion or dislocation noted on the Veteran's most recent August 2012 VA examination, with examiner specifically indicating that there was no dislocation or recurrent subluxation in the left shoulder.  Based on this evidence, the Board finds that a higher evaluation than 10 percent is not warranted under Diagnostic Code 5203 for any period.

The Board has considered whether a separate or higher evaluation is warranted under other potentially applicable Diagnostic Code provisions.  The evidence does not show limitation of motion of the minor arm at shoulder level to warrant a compensable rating under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  VA examinations show that the Veteran had between 170 and 180 degrees of flexion and abduction in the left shoulder with objective evidence of pain with range of motion testing; however, there were no additional limitations to range of motion or function due to pain.  Therefore, the Board finds that the criteria for a higher 20 percent evaluation under Diagnostic Code 5201 is not more nearly approximated for any period.  In making this determination, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, but finds the Veteran is not shown to have additional loss of motion or functional loss in the left shoulder due to pain, fatigability, incoordination, or weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca. 

The Veteran is not shown to have ankylosis of the scapulohumeral articulation of the left shoulder to warrant a rating under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2013).  Range of motion testing was completed during the above VA examinations; no ankylosis was shown.  The Board notes that the Veteran is service connected for residuals of a fracture of the left clavicle; therefore, an evaluation under Diagnostic Code 5202 for impairment of the humerus, is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202. 

In reaching the above conclusions, with respect to the Veteran's increased rating claims, the Board has considered all the evidence, lay and medical, as it bears on the criteria pertinent to rating the disabilities.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  In all other instances, the lay evidence has been weighed and considered, along with the medical evidence, to determine the appropriate ratings. 

The Board has not overlooked the Veteran's statements with regard to the severity of his disabilities or specific reports of pain or other limiting factors or limitations of function described.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has also provided lay evidence with respect to the presence of pain and the severity of such during various VA examinations.  He is competent to provide such statements and the Board finds that the Veteran's statements with regard to his current pain are credible.  The Veteran's reported symptomatology has been noted above, and the Board has considered the Veteran's reports with respect to pain in determining the assigned ratings.  

Right Middle Finger with Residual Scar

The Veteran's right middle finger with residual scar is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5226. 

With regard to limitation of function of the middle finger, there are two diagnostic codes that must be considered.  Under Diagnostic Code 5226, a maximum disability rating of 10 percent may be assigned for favorable or unfavorable ankylosis of the middle finger of either the major or minor hand.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A disability is to be evaluated as unfavorable ankylosis, if both the MP and the PIP joints of a digit are ankylosed; or if only the MP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1 centimeters) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible.  Whereas, a disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3.

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5229 contains the diagnostic criteria for limitation of motion of individual digits.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230.  For limitation of motion in the middle finger, if there is a gap of less than one inch (2.5 centimeters) between the fingertip and the palm crease, with the finger flexed to the extent possible, then it is given a 0 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  However, if there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees, then a 10 percent rating is warranted.  Id.

The Board also notes that there are various diagnostic codes that are applicable to scars not located on the head, face, or neck, and each diagnostic code should be evaluated to determine the applicability.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805.

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4.

Diagnostic Code 7804 provides that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See 38 C.F.R. § 4.68 of this part on the amputation rule).

Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118.

In conjunction with his claim, the Veteran was afforded a VA examination in November 2009.  The Veteran was noted to be right hand dominant.  The Veteran complained of pain on a daily basis rated as 5/10 that increased to 8/10.  The pain was achy in nature and the Veteran reported occasional swelling.  There were no complaints of clicking or popping.  The Veteran also did not complain of loss of motion, triggering, or locking.  He noted occasional flare-ups but could not quantify the number.  The flare-ups did not incapacitate him but stopped him from doing activities until he could rest the hand for a few minutes.  He did not use any braces or assistive devices.  The Veteran's activities of daily living were not affected and his job was essentially not affected.  There were a few times at work where he had to stop his activities and rest for a few minutes.  He had not noticed any change in his hand strength.  

Physical examination revealed that the finger was well-healed with a 3.5 centimeter scar over the palmar aspect of the distal phalanx.  The scar was highly mobile and not adhered to the underlying tissue.  There was no subcutaneous tissue loss, no swelling, and no tenderness.  The scar did not restrict the joint motion.  Range of motion for the right fingers was full and without pain.  Range of motion revealed the metacarpophalangeal joint from 0 to 90 degrees, proximal interphalangeal joint from 0 to 110 degrees, and distal interphalangeal joint from 0 to 70 degrees.  The Veteran was able to get the tips of all fingers to the palmar crease and could oppose all fingers to the thumb without difficulty.  Pincher and hand grip strength were 5/5.  Distal sensation was intact to sharp and dull.  The Veteran did not exhibit any increased pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  The examiner rendered a diagnosis of right middle finger crush injury with residual scar. 

At a November 2013 VA examination, the Veteran was again noted to be right hand dominant.  There was no limitation of motion or evidence of painful motion for the finger.  The Veteran was able to perform repetitive motion with no additional limitation.  There was no gap between the thumb and fingers, on thumb opposition testing.  There was also no gap between the any fingertips and the proximal transverse crease of the palm when attempting to touch the palm with the fingertips.  There was no limitation for extension of the long finger and no functional loss or functional impairment of the finger.  There was also no additional limitation of motion on repetitive testing.  Tenderness or pain to palpation was not present and hand grip strength was 5/5.  There was also no ankylosis.  The examiner reported that the Veteran's finger did not impact his ability to work. 

While the Board finds that the Veteran meets the criteria for a 10 percent rating, a rating in excess of 10 percent is not warranted for any period of time.  38 C.F.R. § 4.71a, Diagnostic Code 5226, 5229 (2013).  There is no evidence that the Veteran's functional impairment more closely approximates that of an amputation of the right middle finger as he has not indicated that he is unable to use the finger.  Thus, Diagnostic Code 5154 is not for application.  

The Board has reviewed the remaining evidence of record for evidence of other functional impairment which might warrant a higher or separate rating(s).  The November 2013 VA examiner did not note any neurological impairment.  Muscle strength was noted to be intact throughout this appeal.  The weight of the evidence does not demonstrate that the scar is unstable, painful or exceeds 3. 5 centimeters and a separate compensable rating for the scar is not warranted.  Thus, the weight of the evidence does not demonstrate any further impairment(s) associated with his service-connected right middle finger injury.  Finally there is no indication that the Veteran's right middle finger injury affects his employability.

The Board acknowledges the Veteran's statements regarding the severity of his residuals of a laceration of the right middle finger.  The Veteran contends that his right middle finger is far more disabled than the rating he is currently assigned indicate.  The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the Board acknowledges the Veteran's statements that his service-connected right middle finger is worse than the assigned ratings.  However, the Board has weight the medical and lay evidence and finds that clinical findings reported on examination outweigh the Veteran's statements regarding the severity of his service-connected right middle finger injury with residual scar.  


Left Knee

The service-connected left knee injury with residual scar is rated as 20 percent disabling under Diagnostic Codes 7899-5258.  A separate 10 percent rating is assigned for left knee degenerative joint disease, left patellofemoral compartment, assigned a 10 percent rating under Diagnostic Codes 5010-5260.  

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; 10 percent rating where extension is limited to 10 degrees; 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The knee is considered a major joint.  38 C.F.R. § 4.45(f). The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel further held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In conjunction with his request for an increased evaluation, the Veteran was afforded a VA examination in November 2009.  At the time of the examination, the Veteran reported having 10/10 daily pain.  It was located in the anterior aspect of the left knee and was achy.  The Veteran noted occasional swelling and clicking and popping that was painful.  He had feelings of give way but he had not fallen.  He had not noticed any heat or redness and there was no locking.  The Veteran reported using a cane on a daily basis and occasionally using a knee brace.  He had received the cane from a relative.  He had no flare-ups that caused him to seek bedrest.  He did have episodes of increased pain that caused him to stop activities and rest his knee.  The Veteran reported that he occasionally had to go home from work due to his knee.  He stated that his activities of daily living were not affected.  The Veteran reported that he could walk 100 yards before having to rest and could stand for approximately 30 minutes.  

Physical examination of the left knee revealed range of motion from 0 to 120 degrees.  There was palpable crepitus on range of motion testing.  Strength was 5/5 with no swelling.  The Veteran did not exhibit increased fatigue, weakness, lack of endurance or incoordination on repetitive motion testing.  Increased pain was noted on repetitive motion testing.  Medial joint line tenderness was present.  Lachman's was negative and McMurray's was positive but for pain only.  Negative anterior and posterior drawer was noted and the knee was stable to varus and valgus stress.  The Veteran had a well-healed curvilinear scar that measured 19.5 cm.  The scar went from the anteromedial left knee, crossed the patella, and went to the lateral aspect of the distal thigh.  It did not restrict joint motion and was not adhered to the underlying tissue.  There was no subcutaneous tissue loss and no keloid formation or hypertrophy.

At the time of an August 2012 VA examination, the Veteran reported having pains and aching in the knee, which were occasionally sharp.  The pain was reported as 8/10.  The Veteran took Motrin and wore braces on his knee.  He occasionally used a cane and his knee problem was aggravated with walking.  

Physical examination revealed flexion from 0 to 90 degrees with painful motion at 90 degrees.  Range of motion remained the same following repetitive testing.  The only functional loss noted on examination was pain on movement.  Muscle strength was 5/5 on flexion and 4/5 with extension.  Lachman, posterior drawer, and varus/valgus testing were all normal.  There was no patellar subluxation/dislocation.  The scar was not painful or unstable.  The Veteran was noted to occasionally use a cane.  The examiner indicated that the Veteran's knee condition did not impact his ability to work.  

In January 2013, the Veteran underwent arthroscopic left knee surgery with a partial medial meniscectomy being performed at that time.  

In November 2013, the Veteran was afforded an additional VA examination.  At the time of the examination, the Veteran reported having constant aching and stabbing pain in his knee.  He noted that bending the knee made it worse.  The Veteran stated that it occasionally swelled.  He reported using a brace and using a cane on occasion.  He stated that the surgery had made the knee problem worse.  

Physical examination revealed flexion from 0 to 90 degrees, with objective evidence of painful motion at 90 degrees.  Range of motion remained the same with repetitive motion.  The examiner stated that the Veteran's only functional limit was pain on motion.  Knee flexion and extension strength were 4/5.  Lachman, posterior drawer, and varus/valgus testing were all normal.  There was no evidence of recurrent patella subluxation/dislocation.  The scars were not painful or unstable and did not cover an area more than 39 square centimeters.  The Veteran regularly used a cane and used a brace on occasion.  The examiner noted that the Veteran was told that he could go back to activity that he was comfortable with in June 2013.  He returned to work in July 2013 on a full-time basis, with restrictions of no squatting or climbing, and only occasional bending, kneeling, or turning quickly, as a result of the knee.  

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that a rating in excess of 10 percent for the service-connected degenerative joint disease, left patellofemoral compartment.  As noted above, the Veteran has been found to have arthritis of the left knee.  The left knee arthritis is rated as 10 percent disabling under Diagnostic Codes 5010-5260 pertaining to arthritis and limitation of flexion.    It is the policy of VA to recognize actually painful motion as warranting at least the minimum compensable evaluation.  38 C.F.R. § 4.59.  The Veteran's flexion during the appeal has been shown to be no less than 90 degrees.  A 20 percent rating would require flexion limited to 30 degrees which is not demonstrated.  The Board does note the arguments from the Veteran's comments on about limited range of motion; however, the examiners specifically indicated that the Veteran was able to maintain the available range of motion following repetitive motion testing, which were performed as part of the DeLuca testing.  Therefore, even when all pertinent disability factors are taken into account, a higher rating is not warranted.

A separate compensable disability rating for extension would not be warranted even though the Veteran has been shown to have arthritis of the left knee, as he has been shown to have extension to 0 degrees at the time of the VA examinations and in VA treatment records, even after repetitive motion.  Thus, a separate compensable evaluation would not be warranted for extension under DC 5261.

As it relates to locking, subluxation, and lateral instability, as noted above, the Veteran has been assigned a 20 percent disability evaluation under DC 5258, which is the highest rating available under that diagnostic code.  Such a rating is contemplated where the semilunar cartilage is dislocated and causes frequent episodes of locking, pain, and effusion.  DC 5257 addresses recurrent subluxation or lateral instability.  The Board finds that the weight of the evidence, lay and medical, does not demonstrate that a separate disability evaluation is warranted under DC 5257.  The weight of the evidence includes the clinical findings which demonstrates that the overall symptomatology throughout the course of the appeal did not approximate the criteria necessary for a 10 percent disability evaluation under DC 5257.  At the time of the most recent VA examination, physical examination revealed normal Lachman, posterior drawer, and varus/valgus testing and no patellar subluxation/dislocation.  Moreover, the examiner specifically stated that there was no subluxation of the left knee.  The examiners' findings provide more highly probative evidence against this claim, outweighing the Veteran's lay statements.  Thus, a compensable disability evaluation under DC 5257 would not be warranted. 

 Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Veteran's left knee, left clavicle, and right middle finger disabilities have manifested in painful movement and limited range of motion.  The schedular criteria for rating the disabilities specifically provide for ratings based on the presence of pain, arthritis, and limitations of motion (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the left knee, left clavicle, and right middle finger to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  

As it relates to the hearing loss and tinnitus disabilities, the Board finds that the Veteran's functional impairment due to tinnitus and hearing loss are fully considered by the schedular rating criteria.  Hearing loss disability that is affected by background or environmental noise is a disability picture considered in the current schedular rating criteria; therefore, the Veteran's difficulty hearing conversations, either over the phone or in person, or for hearing other noises is a factor contemplated in the regulations and rating criteria as defined.  The Veteran's constant ringing in the ears or head is contemplated by the rating criteria for recurrent tinnitus.  The 10 percent rating for tinnitus and 0 percent rating for bilateral hearing loss fully consider the symptoms and functional impairment resulting from the disabilities.  The Board finds that the Veteran's complaints of hearing difficulty and constant tinnitus, as well as the functional impairment associated therewith, have been considered under the criteria set forth in the rating schedule.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology for tinnitus and hearing loss.

In the absence of exceptional factors associated with the above service-connected disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

CUE

A decision of a duly constituted rating agency or other agency of original jurisdiction will be final and binding on all VA field offices as to conclusions based on evidence on file at the time VA issues written notification of such.  See 38 C.F.R. § 3.104(a).  Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a).  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a). 

A claim of CUE is a collateral attack on a final decision by a VA Regional Office or the Board.  Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 (1999).  Pursuant to 38 U.S.C. § 5109A(a), an RO decision is subject to revision on the grounds of CUE.  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a). 

CUE is a very specific and rare kind of "error."  Specifically, it is a kind of error, of fact or of law, that when called to the attention of later reviewers compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc). 

The Court propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14). 

The mere misinterpretation of facts does not constitute CUE.  see Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be one, which would have manifestly changed the outcome at the time that it was made and must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412   (1996). 

Broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424; Caffrey, supra. 

The Veteran challenges the August 1995 rating decision, claiming that it contains CUE.  He essentially argues that the RO failed to consider and properly weigh evidence regarding the severity of the disabilities for which the RO granted service connection at that time.  He also contends that the laws and regulations were misapplied.  

The Board notes that the Veteran did not file a timely notice of disagreement with August 1995 rating determination.  The decision became final in the absence of a timely appeal.  A previous claim may be amended upon a showing of clear and unmistakable error in a prior RO rating decision.  38 U.S.C. A. § 5108; 38 C.F.R. § 3.105 .

In the August 1995 rating determination, the RO granted service connection for a left knee injury with residual scar; a right middle finger injury with residual scar; bilateral hearing loss; a left clavicle fracture; and for residuals of a left second rib fracture, and assigned 20 percent, 10 percent, noncompensable, noncompensable, and noncompensable disability evaluations, respectively.  The rating decision issued was based upon the records on file at the time of the decision.  The evidence relied upon in making the determination included the Veteran's service treatment records and the results of an October 1994 VA medical examination.  

A review of the record reveals that the RO addressed the Veteran's contentions, discussed the results of the VA examination, including the medical findings at the time of the examination, and applied the appropriate rating criteria, including the citing to the appropriate diagnostic codes when assigning the above disability evaluations.  

The Veteran disagrees with the way in which the RO weighed the evidence in its August 1995 decision.  However, a disagreement as to how evidence was weighed cannot rise to the level of CUE.  Crippen v. Brown, 9 Vet. App. 412, 421 (1996). 

The Veteran has not shown, and the Board cannot find, that the RO applied the incorrect law or considered the incorrect facts as they then existed; nor is there evidence of an undebatable error that manifestly changed the outcome. Consequently, the Board finds that there was no clear and unmistakable error in the August 1995 RO decision that granted service connection for the above noted disabilities and assigned disability evaluations in conjunction with the granting of service connection.  


ORDER

Service connection for hypertriglyceridemia is denied. 

Service connection for elevated glucose is denied. 

A compensable evaluation for bilateral hearing loss disability is denied.  

An initial disability evaluation in excess of 10 percent for bilateral tinnitus is denied.  

An evaluation in excess of 10 percent for residuals of fracture of the left (minor) clavicle is denied. 

An evaluation in excess of 10 percent for a right middle finger injury with residual scar is denied.  

An initial disability evaluation in excess of 10 percent for degenerative joint disease of the left patellofemoral compartment is denied. 

An evaluation in excess of 20 percent for residuals of a left knee injury with residual scar is denied.  

The claim of CUE in the August 28, 1995 RO rating determination is denied.


REMAND

As it relates to the claims of service connection for cervical and lumbar spine disorders, to include neurological impairment; a right knee disorder; and a right clavicle disorder, the November 2009 VA examiner indicated that there was nothing in current medical literature indicating that a left knee condition, left clavicle condition, or right middle finger condition would cause intrinsic orthopedic conditions in the contralateral knee, cervical spine, or contralateral clavicle.  It was the examiner's opinion that the Veteran's current right knee, cervical spine, and right clavicle conditions were not related to his service-connected orthopedic conditions.  

Although the examiner supplied an opinion as to whether or not the Veteran's service-connected disabilities caused any right knee, cervical spine, or left clavicle disorders, he did not address the issue of aggravation.  Furthermore, the examiner did not address the etiology of any lumbar spine disorder, if found, or any neurological impairment resulting from either a cervical or lumbar spine disability.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As it relates to the claim of service connection for obesity and hypertension, the Veteran has expressed his belief that his current hypertension and obesity are related to his service-connected left knee disorder.  The Veteran maintains that these disorders are secondary to his knee disorder as they prevent him from performing exercise, which has resulted in his current hypertension and obesity.  To date, the Veteran has not been afforded an examination to determine the nature and etiology of any current hypertension or obesity and their relationship, if any, to his period of service or his service-connected left knee disorder.  

As it relates to the claim of service connection for osteoarthritis, other than in his left knee for which service connection has been granted, he has not been afforded a VA examination to determinate the nature and etiology of any other arthritis which may be present, and its relationship, if any, to his period of service.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current arthritis and its relationship, if any, to his period of service.   

The Veteran has indicated that the symptomatology associated with his left second rib fracture has increased in severity.  The last VA examination afforded the Veteran, as it relates to his left rib fracture, occurred in November 2009.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for another VA examination is required. 38 U.S.C.A. § 5103A(d) (West 2002).

As it relates to the claim for earlier effective dates for the grants and assignments of 10 percent disability evaluations for tinnitus and degenerative joint disease of the left patellofemoral compartment, and the claim for an earlier effective date for a left clavicle fracture, the Veteran has indicated that he desires earlier effective dates for each of the assigned disability evaluations.  While the RO has appeared to summarily address the earlier effective date claims within the evaluation claim for tinnitus and left clavicle fracture, the RO did not provide the proper laws and regulations with regard to the earlier effective date claims nor were the earlier effective date claims addressed as separate issues.  The RO did not address the Veteran's request for an earlier effective date for the grant of service connection and the assignment of a 10 percent disability evaluation for degenerative joint disease of the left patellofemoral compartment.  To date, a statement of the case has not properly been issued as it relates to the Veteran's claims for earlier effective dates.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current osteoarthritis and any right clavicle; right knee; and spine disorder, cervical and/or lumbar, to include any resulting neurological impairment.  The claims file and all other pertinent information must be made available to the examiner and the examiner must note such review in his/her report. 

All indicated tests and studies should be performed and all findings must be reported in detail.  The examiner should indicate what, if any, osteoarthritis, right clavicle, right knee, or spine disorders (cervical or lumbar), to include resulting neurological impairment, are present.  If any osteoarthritis, right clavicle, right knee, or spine disorders (cervical or lumbar), to include resulting neurological impairment, are found, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of these disorders had their onset in service or are otherwise related to service or whether any service-connected disorder caused or aggravated (permanently worsened) any current osteoarthritis, right clavicle, right knee, or spine disorder (cervical or lumbar) with resulting neurological impairment.  The examiner should provide detailed rationale for these opinions.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current hypertension and obesity.  The claims file and all other pertinent information must be made available to the examiner and the examiner must note such review in his/her report. 

All indicated tests and studies should be performed and all findings must be reported in detail.  If hypertension or obesity is found the examiner must offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of either of these had their onset in service or is otherwise related to service or whether any service-connected disorder caused or aggravated (permanently worsened) any current hypertension or obesity.  The examiner should provide detailed rationale for these opinions.

3.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected residuals of a second left rib fracture.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and all other pertinent records should be made available to the VA examiner for review and the examiner should note such review in his/her report.  The examiner should report all symptomatology associated with the left second rib fracture residuals. 

4.  Review the claims file.  If any development is incomplete, take corrective action before readjudication.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

6.  Issue a statement of the case on the issues of entitlement to an effective date earlier than October 23, 2009 for the grant of service connection and assignment of a 10 percent disability evaluation for bilateral tinnitus; entitlement to an effective date earlier than February 18, 2009 for the grant of service connection and the assignment of a 10 percent disability evaluation for degenerative joint disease of the left patellofemoral compartment; and entitlement to an effective date earlier than June 24, 2009, for the assignment of a 10 percent disability evaluation for residuals of a left clavicle fracture.  The issues should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


